Citation Nr: 1226442	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1997 to February 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  This case was most recently before the Board in September 2011 and was remanded for additional development.


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran has a currently diagnosed irritable bowel syndrome disability.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2007, May 2010, and May 2011 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2007 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private records.  In October 2011 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The October 2011 VA examiner elicited information concerning the Veteran's military service and his medical history subsequent to service. The opinion considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records; a supporting rationale for the opinion was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its September 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran has been granted service connection for gastroesophageal reflux disease (GERD).  The Veteran seeks service connection for irritable bowel syndrome, to include as secondary to service-connected anxiety disorder.

Service treatment records indicate that the Veteran's complaints included abdominal discomfort, constipation, and diarrhea.  The Veteran complained of frequent indigestion and heartburn at time of his service separation examination in February 1999 and was assessed with GERD.  

At an October 2011 VA intestinal examination, the examiner stated that the Veteran did not have irritable bowel syndrome in service and also that the Veteran did not have a current diagnosis of irritable bowel syndrome.  The Board observes that the October 2011 VA examiner performed a contemporaneous examination of the Veteran.  Further, the October 2011 VA examiner reviewed the Veteran's claims file and made specific references to the Veteran's service treatment records and the gastrointestinal complaints the Veteran made during service.  The October 2011 VA examiner also included a review of pertinent medical literature in arriving at his conclusion.  In sum, a supporting rationale for the October 2011 VA examiner's opinion was provided.  See Nieves-Rodriguez, 22 Vet. App. at 295.

The Board can find no indication that the Veteran has been diagnosed with irritable bowel syndrome.  In fact, a VA examiner has specifically indicated that the Veteran does not currently have chronic irritable bowel syndrome.  As a service connection claim requires, at a minimum, medical evidence of a current disability, the preponderance of the evidence is against the Veteran's claim for service connection for irritable bowel syndrome.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing digestive problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board has found the Veteran's gastrointestinal complaints to be credible, there is no indication that the Veteran has the necessary medical training and competency to distinguish between various gastrointestinal conditions.  See Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the irritable bowel syndrome claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for irritable bowel syndrome is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


